— In a proceeding pursuant to article 7 of the Real Property Tax Law to review (on the ground of overvaluation) assessments on certain real property for the year 1983, the appeal is from an order of the Supreme Court, Dutchess County (Sullivan, J.), entered February 16, 1984, which denied appel*992lants’ motion to dismiss the petition for failure to state a cause of action.
Order affirmed, without costs or disbursements.
Given liberal construction (see Grant Co. v Srogi, 52 NY2d 496), the administrative complaint and article 7 petition may be deemed to state a claim that the assessment of petitioner’s property was excessive to the extent of $500,000. Accordingly, the motion to dismiss was properly denied.
Our decision, however, is not to be construed as an approval of the “limited cost reimbursement” theory of excessive assessment asserted by petitioner. Petitioner will be put to its proof to establish at the trial an excessive assessment, in accordance with the Real Property Tax Law. Thompson, J. P., Weinstein, Rubin and Lawrence, JJ., concur.